Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 15/589,833, the examiner acknowledges the applicant's submission of the after final amendment dated 2/8/2021. Claims 1, 16 and 18 have been amended and claims 10-15 have been canceled. Claims 1-9 and 16-20 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Aasted et al. (US 2010/0057750) teaches “dividing an original file into uncompressed file blocks; compressing said uncompressed file blocks to yield compressed file blocks; generating file hashes from said compressed file blocks; for each of said file hashes, as it becomes a currently-processed file hash, determining whether it matches a previously-processed file hash represented in an entry in an table that associates previously-processed file hashes with file-block identifiers;” (par. 0007). 	
	Derbeko et al. (US 9,201,803) teaches assigning device weights to data chunks (Abstract). 
	Islam et al. (US 2016/0011979) teaches cache profile weights for data blocks where blocks with higher profile weights are stored to higher storage tiers (Abstract).

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-9 and 16-20 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “…calculating a hash value by applying a hashing function to a value associated with the data; generating one or more weights based on the hash value, a weight corresponding to one of one or more chunks; selecting a chunk from among the one or more chunks having a higher weight than other ones of the chunks, wherein the selected chunk corresponds to a storage device of the one or more storage devices, the selected chunk the data located in the hop containers, having the corresponding hop count value equal to one, of the storage device is transferred to the additional storage device.”
The reasons for allowance of claim 2 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “…calculating a hash value by applying a hashing function to a value associated with the data; generating one or more weights based on the hash value, a weight corresponding to one of one or more chunks; selecting a chunk of the one or more chunks based on the weight; and storing the data in a corresponding storage device, the corresponding storage device corresponding to the selected chunk, wherein the distributed environment further comprises one or more storage device openings, a storage device opening indicating a reserved spot for adding an additional storage device, wherein the chunk of the one or more chunks corresponds to either one of the storage devices or one of the storage device openings, and wherein the selecting the chunk comprises: determining a highest weight chunk of the one or more chunks; determining whether the highest weight chunk corresponds to one of the storage devices or one of the storage device openings; based on determining that the highest weight chunk corresponds to one of the storage devices, selecting the highest weight chunk; and based on determining that the highest weight chunk corresponds to one of the storage device openings: determining the chunk with the highest weight among the one or more chunks corresponding to the storage devices; and selecting the chunk with the highest weight among the one or more chunks corresponding to the storage devices.”
The reasons for allowance of claim 16 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “…a hash value is calculated by applying a hashing function to a value associated with the data, one or more weights are generated the data located in the hop containers, having the corresponding hop count value equal to one, of the storage device is transferred to the additional storage device.”
The reasons for allowance of claim 18 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “… a hash value is calculated by applying a hashing function to a value associated with the data, one or more weights are generated based on the hash value, a weight corresponding to one of one or more chunks, a chunk of the one or more chunks is selected, and the data is stored in a corresponding storage device, the corresponding storage device corresponding to the selected chunk, one or more storage device openings indicating reserved spots for adding additional storage devices, wherein a storage device of the one or more storage devices comprises one or more hop containers*** and a hop container of the one or more hop containers has a corresponding hop count value indicating a number of the additional storage devices, and wherein the chunk corresponds to either one of the storage devices or one of the storage device openings, wherein selecting the chunk comprises determining a highest weight chunk of the one or more chunks and determining that the highest weight chunk corresponds to one of the storage devices or one of the storage device openings, wherein based on determining that the highest weight chunk corresponds to one of the storage devices, the highest weight chunk is selected as the selected chunk, and wherein based on determining that the highest weight chunk corresponds to one of the storage device openings a chunk with a highest weight among the one or more chunks corresponding to the storage devices is determined and the chunk with the highest weight among the one or more chunks corresponding to the storage devices is selected as the selected chunk, and wherein based on determining that an additional storage device is added to the storage devices, the data located in the 
*** Wherein Applicant’s Specification recites “When the highest weight chunk corresponds to one of the storage devices, the data is stored in a hop container” (par. 0083).

Dependent claims 3-9, 17 and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 16, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135